The judgment of the Court of Appeals is affirmed.
The petitioner is not unlawfully restrained of his liberty by the sentence imposed on September 17, 1946, which commitment is not challenged in this proceeding. He is therefore in the lawful custody of the warden.
The sentence of October 23, 1946, may be voidable but it may not be attacked by habeas corpus as a substitute for appeal. Exparte Shaw, 7 Ohio St. 81, 70 Am. Dec., 55; Ex parte Hagan,25 Ohio St. 426; In re Allen, 91 Ohio St. 315, 110 N.E. 535.
The habitual criminal act is constitutional. Blackburn v.State, 50 Ohio St. 428, 36 N.E. 18; McDonald v. Massachusetts,180 U.S. 311, 45 L. Ed., 542, 21 S. Ct., 389, affirmingMcDonald v. Commonwealth, 173 Mass. 322, 53 N.E. 574, 73 Am. St. Rep., 293.
Judgment affirmed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur. *Page 247